Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 9-13, 15-16, 19, 23-25, 27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polavarapu et al. (U.S. PGPUB 20200265238) in view of Foster et al. (U.S. PGPUB 20200250879).
With respect to claim 1, Foster et al. disclose a method of determining one or more three-dimensional models, the method comprising:
determining a location field descriptor for at least one object of one or more objects in an input image (paragraph 37, Feature-based recognition facility 108 may identify, within an identified region of interest of a detected object, a set of features found within the region of interest of the detected object, paragraph 99, In operation 706, a set of features of the object are identified);
comparing the location field descriptor for the at least one object to a plurality of location field descriptors for a plurality of three-dimensional models (paragraph 37, Feature-based recognition facility 108 may compare the set of features found within the region of interest to predefined features in the data store of the selected target classifier, In operation 708, the set of features of the object are compared with a plurality of defined features within a data store associated with the class label of the object); and
selecting, from the plurality of three-dimensional models, a three-dimensional model for the at least one object, wherein the three-dimensional model is selected for the at least one object based on comparing the location field descriptor for the at least one object to the plurality of location field descriptors for the plurality of three-dimensional models (paragraph 37, Based on the comparison, feature-based recognition facility 108 may determine whether the detected object is configured to trigger an augmentation of a video frame, paragraph 84, Augmentation content 602 may be any suitable content including, but not limited to, a video clip (e.g., moving picture experts group (MPEG) video clip), a three-dimensional ("3-D") animation, paragraph 101, if the set of features of the object match features within the data store associated with the class label, an object identification system may determine that the object is configured to trigger an augmentation of the video frame). Although Polavarapu et al. disclose selecting 3-D animation; Polavarapu et al. do not expressly disclose three-dimensional models.
Foster et al., who also deal with identifying and selecting objects from an image, disclose a method for selecting, from the plurality of three-dimensional models, a three-dimensional model for the at least one object (paragraph 58, The 3D model matcher compares the object with a plurality of candidate images associated with different objects to find and select a candidate image that corresponds to the object identified in the image, paragraph 61, The 3D model matcher 206 communicates with the 3D model database 208 to obtain a particular 3D model associated with the selected candidate image).
Polavarapu et al. and Foster et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of selecting, from the plurality of three-dimensional models, a three-dimensional model for the at least one object, as taught by Foster et al., to the Polavarapu et al. system, because this would enhance VR scene generation and interactions with virtual objects (paragraph 26 of Foster et al.).
	With respect to claim 2, Polavarapu et al. as modified by Foster et al. disclose the method of claim 1, wherein the three-dimensional model is selected for the at least one object based on the location field descriptor of the at least one object having a closest match with a location field descriptor of the three-dimensional model (Polavarapu et al.: paragraph 76, perform one or more operations to select a best matching target from a set of closest matching targets of the object 402 prior to a video frame being rendered with an augmentation overlay).
	With respect to claim 6, Polavarapu et al. as modified by Foster et al. disclose the method of claim 1, wherein the location field descriptor for the at least one object is based on three-dimensional surface coordinate information for a plurality of pixels associated with the at least one object in the input image (Polavarapu et al.: paragraph 41, training data may be labeled to identify a set of features and a region of interest of a test object and/or to identify the object and features in one or more source images, source images are comprised of a plurality of pixels).

obtaining the plurality of three-dimensional models (Foster et al.: paragraph 61, The 3D model matcher 206 communicates with the 3D model database 208 to obtain a particular 3D model associated with the selected candidate image); and
determining the plurality of location field descriptors for the plurality of three-dimensional models, wherein a location field descriptor is determined for each three-dimensional model of the plurality of three-dimensional models (Polavarapu et al.: paragraph 84, Augmentation content 602 may be any suitable content including, but not limited to, a video clip (e.g., moving picture experts group (MPEG) video clip), a three-dimensional ("3-D") animation, Polavarapu et al.: paragraph 101, if the set of features of the object match features within the data store associated with the class label, an object identification system may determine that the object is configured to trigger an augmentation of the video frame).
	With respect to claim 10, Polavarapu et al. as modified by Foster et al. disclose the method of claim 1, further comprising generating a location field for a three-dimensional model of the plurality of three-dimensional models by generating a rendering of the three-dimensional model (Foster et al.: paragraph 36, By comparing the 2D image of the object 126 to candidate images obtained from a database, the 3D model 128 is obtained. The 3D model 128 has information such as the size of the object that the model represents. A 3D representation 136 of the object 126 can be generated by using the information associated with the 3D model 128). The 3D model 128 is rendered, or generated. It would have been obvious to generate a rendering of the 
With respect to claim 11, Polavarapu et al. as modified by Foster et al. disclose the method of claim 10, wherein the location field is generated using a first convolutional neural network, the first convolutional neural network using the input image as input (Polavarapu et al.: paragraph 27, object identification model 112 may include a neural network having an input layer, any suitable number of hidden layers, and an output layer. The neural network may be a convolutional neural network, a residual convolutional neural network, or any other suitable neural network, Polavarapu et al.: paragraph 40, the training data 202 may include an image of a test object).
	With respect to claim 12, Polavarapu et al. as modified by Foster et al. disclose the method of claim 11, further comprising: detecting, using the first convolutional neural network, the one or more objects from the input image (Polavarapu et al.: paragraph 97, In operation 702, an object depicted within a video frame is detected based on a machine learning model).
	With respect to claim 13, Polavarapu et al. as modified by Foster et al. disclose the method of claim 11, wherein the location field descriptor for the at least one object is determined using a second convolutional neural network, the second convolutional neural network using the location field as input (Polavarapu et al.: paragraph 14, A second object classification subsystem may implement any number of target classifiers configured to perform class-specific target recognition of features, found within the identified region of interest, of each of the detected objects, and to determine, based on target-specific feature identification, whether one or more of the detected objects are configured to trigger an augmentation of the video frame, Polavarapu et al.: paragraph 29, The object identification model may use the set of features of the test object and the identification of the correct or preferred class label to learn how to detect an object depicted within a video frame and to identify a correct or preferred class label of the detected object). 
With respect to claim 15, Polavarapu et al. as modified by Foster et al. disclose the method of claim 1, further comprising: generating a plurality of location fields for a three-dimensional model of the plurality of three-dimensional models, a first location field of the plurality of location fields being generated for a first pose of the three-dimensional model, and a second location field of the plurality of location fields being generated for a second pose of the three-dimensional model (Foster et al.: paragraph 63, A 3D model may have information about physical characteristics, such as mass, center of gravity, and dimensions, of the object. Such 3D model can be used to generate different candidate images for different orientations and/or angular positions of the object). It would have been obvious to generate a plurality of location fields for a three-dimensional model of the plurality of three-dimensional models, a first location field of the plurality of location fields being generated for a first pose of the three-dimensional model, and a second location field of the plurality of location fields being generated for a second pose of the three-dimensional model, because candidate images can be used to identify the objects that are oblique in an image, because the candidate images provide a variety of positions, orientations, and angular views of the object (paragraph 63 of Foster et al.).
the trained object identification model 204 may be stored in a data store, such as storage facility 102, and may be executed during runtime by any suitable computing component). 
With respect to claim 19, Polavarapu et al. as modified by Foster et al. disclose the method of claim 1, further comprising: generating an output image based on the selected three-dimensional model and the input image (Polavarapu et al.: paragraph 47, Augmented reality system 302 also includes an augmentation system 312 configured to augment a video frame with augmentation content (e.g., by rendering a video frame with augmentation content included within the video frame) in response to a determination that an object is configured to trigger an augmentation of video content).
With respect to claim 23, Polavarapu et al. as modified by Foster et al. disclose an apparatus (Polavarapu et al.: paragraph 112, FIG. 9 illustrates an exemplary computing device 900) for determining one or more three-dimensional models, comprising: a memory configured to store one or more images; and a processor implemented in circuitry (Polavarapu et al.: paragraph 112, computing device 900 may include a communication interface 902, a processor 904, a storage device 906) and configured to execute the method of claim 1; see rationale for rejection of claim 1.
With respect to claim 24, Polavarapu et al. as modified by Foster et al. disclose the apparatus of claim 23 for executing the method of claim 2; see rationale for rejection of claim 2. 

	With respect to claim 27, Polavarapu et al. as modified by Foster et al. disclose the apparatus of claim 23 for executing the method of claim 19; see rationale for rejection of claim 19.
	With respect to claim 29, Polavarapu et al. as modified by Foster et al. disclose the apparatus of claim 23, wherein the apparatus comprises a mobile device with a camera for capturing the one or more images (Polavarapu et al.: paragraph 52, device 314 may be a mobile phone (e.g., a smartphone), a tablet device, a wearable computing device, or the like configured to capture a video frame (e.g., with one or more cameras), to transmit the captured video frame to augmented reality system 302).
	With respect to claim 30, Polavarapu et al. as modified by Foster et al. disclose the apparatus of claim 23, further comprising a display for displaying the one or more images (Polavarapu et al.: paragraph 117, I/O module 908 may include one or more devices for presenting output to a user, including, but not limited to, a graphics engine, a display (e.g., a display screen)).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polavarapu et al. (U.S. PGPUB 20200265238) in view of Foster et al. (U.S. PGPUB 20200250879) and further in view of Zhao et al. (U.S. PGPUB 20190333245).
	With respect to claim 3, Polavarapu et al. as modified by Foster et al. disclose the method of claim 1. However, Polavarapu et al. as modified by Foster et al. do not 
	Zhao et al., who also deal with object tracking, disclose a method wherein comparing the location field descriptor for the at least one object to the plurality of location field descriptors for the plurality of three-dimensional models includes: determining distances between the location field descriptor for the at least one object and the plurality of location field descriptors for the plurality of three-dimensional models (paragraph 31, if there is no exact match, then selection module 312 can use, for example, a similarity-based method (SBM) model to calculate the distances between the actual environment configuration and the environment configurations of the candidate location models). 
	Polavarapu et al., Foster et al., and Zhao et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein comparing the location field descriptor for the at least one object to the plurality of location field descriptors for the plurality of three-dimensional models includes: determining distances between the location field descriptor for the at least one object and the plurality of location field descriptors for the plurality of three-dimensional models, as taught by Zhao et al., to the Polavarapu et al. 
	With respect to claim 4, Polavarapu et al. as modified by Foster et al. and Zhao et al. disclose the method of claim 3, wherein the three-dimensional model is selected for the at least one object based on the location field descriptor of the at least one object having a closest distance with a location field descriptor of the three-dimensional model (Zhao et al.: paragraph 31, select the closest configuration (i.e., the one with the minimal distance)).
	With respect to claim 5, Polavarapu et al. as modified by Foster et al. and Zhao et al. disclose the method of claim 3, wherein the distances include Euclidean distances (Zhao et al.: paragraph 31, each environment configuration is represented as a weighted vector of locations of environment objects, and the closeness of two environment configurations can be represented by the distance between two vectors) or Cosine distances. 

Claims 7 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polavarapu et al. (U.S. PGPUB 20200265238) in view of Foster et al. (U.S. PGPUB 20200250879) and further in view of Cole et al. (U.S. PGPUB 20190147642).
	With respect to claim 7, Polavarapu et al. as modified by Foster et al. disclose the method of claim 1. However, Polavarapu et al. as modified by Foster et al. do not expressly disclose the location field descriptor for the at least one object includes a feature vector with values defining a shape of the at least one object. 
the object recognition engine 210 may detect an object in the image 205, and may generate a feature vector in which the feature values in the vector correspond to the pixels of the object in the image 205).
	Polavarapu et al., Foster et al., and Cole et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the location field descriptor for the at least one object includes a feature vector with values defining a shape of the at least one object, as taught by Cole et al., to the Polavarapu et al. as modified by Foster et al. system, because generating image feature vectors from the image 205 enables the 3D estimator neural network 220 to estimate a 3D shape and texture of an object depicted in the image 205 (paragraph 28 of Cole et al.).
With respect to claim 26, Polavarapu et al. as modified by Foster et al. and Cole et al. disclose the apparatus of claim 23 for executing the method of claim 7; see rationale for rejection of claim 7.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polavarapu et al. (U.S. PGPUB 20200265238) in view of Foster et al. (U.S. PGPUB 20200250879) and further in view of Chui et al. (U.S. PGPUB 20190043172).
With respect to claim 8, Polavarapu et al. as modified by Foster et al. disclose the method of claim 1. However, Polavarapu et al. as modified by Foster et al. do not expressly disclose each three-dimensional model of the plurality of three-dimensional models includes a three-dimensional mesh representing an object. 
	Chui et al., who also deal with detecting objects in images, disclose a method wherein each three-dimensional model of the plurality of three-dimensional models includes a three-dimensional mesh representing an object (paragraph 22, Such data sets may be populated, for example, with images rendered from three-dimensional (polygon mesh) models).
	Polavarapu et al., Foster et al., and Chui et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein each three-dimensional model of the plurality of three-dimensional models includes a three-dimensional mesh representing an object, as taught by Chui et al., to the Polavarapu et al. as modified by Foster et al. system, because mesh representations are commonly used to describe three-dimensional objects.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polavarapu et al. (U.S. PGPUB 20200265238) in view of Foster et al. (U.S. PGPUB 20200250879) and further in view of Varekamp (U.S. PGPUB 20190385352).
	With respect to claim 14, Polavarapu et al. as modified by Foster et al. disclose the method of claim 10. However, Polavarapu et al. as modified by Foster et al. do not 
	Varekamp, who also deals with rendering objects, discloses a method wherein generating the rendering of the three-dimensional model includes: rasterizing a three-dimensional mesh of the three-dimensional model to determine a three-dimensional surface coordinate for each vertex of the three-dimensional mesh (paragraph 96, Project the 3D triangular mesh into the view-point for the output image (i.e. the third view point) using perspective projection); and interpolating three-dimensional surface coordinates for points between vertices of the three-dimensional mesh (paragraph 99, Determine its 3D position in the original coordinate system of the mesh using the 3D triangle vertex coordinates and linear interpolation).
	Polavarapu et al., Foster et al., and Varekamp are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein generating the rendering of the three-dimensional model includes: rasterizing a three-dimensional mesh of the three-dimensional model to determine a three-dimensional surface coordinate for each vertex of the three-dimensional mesh, as taught by Varekamp, to the Polavarapu et al. as modified by Foster et al. system, because this would perform common view point transformations to generate computer graphics.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polavarapu et al. (U.S. PGPUB 20200265238) in view of Foster et al. (U.S. PGPUB 20200250879) and further in view of Hager et al. (U.S. PGPUB 20050286767).
	With respect to claim 17, Polavarapu et al. as modified by Foster et al. disclose the method of claim 1. However, Polavarapu et al. as modified by Foster et al. do not expressly disclose determining, for each three-dimensional model of the plurality of three-dimensional models, a pose-invariant center descriptor, wherein the plurality of location field descriptors that are compared to the location field descriptor for the at least one object include a plurality of pose-invariant center descriptors. 
	Hager et al., who also deal with identifying objects from images, disclose a method for determining, for each three-dimensional model of the plurality of three-dimensional models, a pose-invariant center descriptor (paragraph 52, At step 501, a database is constructed containing 3D models, each model comprising a set of descriptors. In the case of object recognition, the models are object models and the descriptors are pose-invariant feature descriptors), wherein the plurality of location field descriptors that are compared to the location field descriptor for the at least one object include a plurality of pose-invariant center descriptors (paragraph 52, Pose-invariant feature descriptors of the observed scene are compared to descriptors of the object models at step 506).
	Polavarapu et al., Foster et al., and Hager et al. are in the same field of endeavor, namely computer graphics.

	With respect to claim 18, Polavarapu et al. as modified by Foster et al. and Hager et al. disclose the method of claim 17, wherein the plurality of pose-invariant center descriptors are determined using a convolutional neural network (Hager et al.: paragraph 145, The second embodiment builds semi-parametric statistical models for the appearance of the pose-invariant features of objects belonging to the class, Hager et al.: paragraph 148, An appearance model with K components is computed to capture the commonly appearing intensity and range properties of the class. It is computed using established methods for statistical data modeling as described in Lu, Hager, and Younes, "A Three-tiered approach to Articulated Object Action Modeling and Recognition", Neural Information Processing and Systems). It would have been obvious to apply the method wherein the plurality of pose-invariant center descriptors are determined using a convolutional neural network, because this would leverage the power of neural networks to improve processing efficiency and generate accurate results.

s 20-22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polavarapu et al. (U.S. PGPUB 20200265238) in view of Foster et al. (U.S. PGPUB 20200250879) and further in view of Sugahara et al. (U.S. PGPUB 20190087976).
	With respect to claim 20, Polavarapu et al. as modified by Foster et al. disclose the method of claim 1. However, Polavarapu et al. as modified by Foster et al. do not expressly disclose receiving a user input to manipulate the selected three-dimensional model; and adjusting one or more of a pose, a location, or a property of the selected three-dimensional model in an output image based on the user input. 
	Sugahara et al., who also deal with generating a model from an image, disclose a method for receiving a user input to manipulate the selected three-dimensional model; and adjusting one or more of a pose, a location, or a property of the selected three-dimensional model in an output image based on the user input (paragraph 77, the user can manipulate the three-dimensional CAD software, generating the three-dimensional model manually. The user could also edit the three-dimensional model which has been generated automatically).
	Polavarapu et al., Foster et al., and Sugahara et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of receiving a user input to manipulate the selected three-dimensional model; and adjusting one or more of a pose, a location, or a property of the selected three-dimensional model in an output image based on the user input, as taught by Sugahara et al., to the Polavarapu et al. as modified by Foster et al. system, 
	With respect to claim 21, Polavarapu et al. as modified by Foster et al. and Sugahara et al. disclose the method of claim 20, wherein one or more of the pose, the location, or the property of the selected three-dimensional model is adjusted based on semantic information defined for the selected three-dimensional model (Sugahara et al.: paragraph 75, the three-dimensional model needs to represent the accurate external form of the object, for angles that can be viewed from the three-dimensional imaging device 10, Sugahara et al.: paragraph 78, If the user edits the three-dimensional model, it is possible to add information such as the composition of each region for the object, which cannot be obtained by the three-dimensional image sensors, which adjusts the three-dimensional model based on semantic information).
	With respect to claim 22, Polavarapu et al. as modified by Foster et al. and Sugahara et al. disclose the method of claim 1, further comprising: obtaining an additional input image, the additional input image including the at least one object in one or more of a different pose or a different location than a pose or location of the at least one object in the input image (Sugahara et al.: paragraph 148, after the views and angles are adjusted, the image of the object is taken by the imaging unit 11. (Step S103), Sugahara et al.: paragraph 152, If there are views without images, the process returns to step S103. Then, the angle is adjusted to a different view to take another image); and adjusting one or more of a pose or a location of the selected three-dimensional model in an output image based on a difference between the pose or location of the at least one object in the additional input image and the pose or location The angle could be adjusted by the combination of rotational movement of the platform 14 by the actuator 15 and the movement of arm 12 with the imaging unit 11. If the view is changed, the configuration of the imaging unit 11 needs to be updated, paragraph 149, Based on the 3D point cloud data and the condition of the images, the three-dimensional model is generated. (Step S104) the generation of the three-dimensional model is done by the CAD model generator 22 in the image processing device 20). It would have been obvious to obtain an additional input image, the additional input image including the at least one object in one or more of a different pose or a different location than a pose or location of the at least one object in the input image and adjust one or more of a pose or a location of the selected three-dimensional model in an output image based on a difference between the pose or location of the at least one object in the additional input image and the pose or location of the at least one object in the input image, because information on the shapes of the object viewed from different angles is collected taking the distance images from multiple angles (paragraph 45 of Sugahara et al.).
	With respect to claim 28, Polavarapu et al. as modified by Foster et al. and Sugahara et al. disclose the apparatus of claim 23 for executing the method of claim 20;see rationale for rejection of claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20170304732 to Velic et al. for a method of recognizing objects.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







4/10/21